DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, 
1.	Limitation the DDS (line 13) references to other items in the claim. It is unclear what item is being referenced;
2.	Limitation performing an event count query on the DDS using SL to thereby generate a database event count (lines 13 & 14) indicates that a database event count is generated by performing an event count query on the DDS. The claim further recites that marking the modification request as failed, when the database event count is greater than zero. The method will stop in response to the database event count is greater than zero as specified by the step of repeating (ii) - (iv) when the modification request is not marked failed (line 18). It is unclear how modification request is verified as done even the modification request is done;
3.	 Limitation performing an event count query on the SE using SL to thereby generate a SE event count (lines 23 & 24) indicates that a SE event count is generated by performing an event count query on the SE. The claim further recites that marking the modification request as failed, when the SE event count is greater than zero. The method will stop in response to the SE event count is greater than zero as specified by the step of  incrementing SL when the modification request is not marked failed and repeating… (lines 27 & 28). It is unclear how modification request is verified as done even the modification request is done.

Regarding claim 8, 
1.	Limitation performing an event count query on the database using SL to thereby generate a database event count (lines 11 & 12) indicates that a database event count is generated by performing an event count query on the database. The claim further recites that marking the modification request as failed, when the database event count is greater than zero. The method will stop in response to the database event count is greater than zero as specified by the step of repeating (ii) - (iv) when the modification request is not marked failed (line 16). It is unclear how modification request is verified as done even the modification request is done;
3.	 Limitation performing an event count query on the SE using SL to thereby generate a SE event count (lines 21 & 22) indicates that a SE event count is generated by performing an event count query on the SE. The claim further recites that marking the modification request as failed, when the SE event count is greater than zero. The method will stop in response to the SE event count is greater than zero as specified by the step of  incrementing SL when the modification request is not marked failed and repeating… (lines 30 & 31). It is unclear how modification request is verified as done even the modification request is done.


Claim 17 includes features analogous to claim 8. Claim 17 is rejected for at least the reasons as noted with regard to claim 8.

Claims 2-7, 9-16 & 18-20 are rejected at least by virtue of their dependencies from claims 1, 8 & 17.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        April 21, 2021